J-S33042-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DANON JON DOYLE                            :
                                               :
                       Appellant               :   No. 1063 EDA 2021

         Appeal from the Judgment of Sentence Entered March 25, 2021
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0002418-2019


BEFORE: BOWES, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                         FILED JANUARY 11, 2022

        Danon Doyle appeals from the judgment of sentence1 imposed after he

was found guilty in a bench trial of Criminal Trespass.2 Doyle claims that the

trial court erred when it admitted evidence of prior bad acts and also argues

that the evidence was insufficient to sustain his conviction. We affirm.

        The trial court has set forth the factual and procedural history in this

matter.

        [In March 2019, Officers Jason Hoover and Andrew Bixler] were
        dispatched for a “domestic in progress” call from the home of



____________________________________________


1 Doyle purports to appeal from both the judgment of sentence imposed and
the trial court order denying his post-sentence motion. Because an appeal is
properly taken only from the sentence imposed, we have altered the caption
accordingly.
2   See 18 Pa.C.S.A. § 3503(a)(1)(i).
J-S33042-21


       Alberta O’Daniell [(“Alberta”)3] located at 728 Noble Street,
       Norristown, in Montgomery County. After arriving on the scene 2-
       3 minutes later, Ofc. Bixler observed [Doyle] walking south on
       Noble Street. Upon investigation, the officers learned that [Doyle]
       had gone uninvited and unannounced in the middle of the night to
       the home where his ex-girlfriend, Jennifer O’Daniell [(“Jennifer”),]
       resided to, as he claimed, retrieve some of his personal
       belongings. Once detained for investigation, he admitted entering
       the darkened first floor of the home, after pushing the front door
       open, and then proceeding upstairs to the 3rd floor attic bedroom
       where [Jennifer], lying in bed, was terrified and immediately
       screamed and called 911 upon seeing him. [Doyle] was
       subsequently taken into custody.

Trial Ct. Op., 7/23/21, at 1-2 (footnotes omitted).

       At Doyle’s non-jury trial, in February 2020, Alberta testified that about

a month before the incident, Doyle came to her house looking for Jennifer.

She said that she told Doyle that he could not be there, and specifically told

him, “[D]on’t ever walk in my house again.” N.T. Trial, 2/14/20, at 60. She

further testified that she never gave him permission to come in the middle of

the night and pick up his clothing. See id. at 62.

       The court found Doyle guilty of Criminal Trespass as a felony of the third

degree. On March 25, 2021, the court sentenced Doyle to time served to 23

months. The court denied Doyle’s post-sentence motion, and this timely

appeal followed.

       Doyle raises three issues on appeal.

        I.    Did the lower court err in admitting prior bad acts where the
              Commonwealth failed to provide adequate notice of the
____________________________________________


3 Because they have the same surname, to minimize confusion, we refer to
Alberta O’Daniell and Jennifer O’Daniell by their first names.


                                           -2-
J-S33042-21


             prior acts as required by Pa.R.E. 404(b) and instead filed a
             boilerplate 404(b) motion that gave [Doyle] no notice of the
             acts the Commonwealth was seeking to admit?

       II.   Did the lower court err in admitting prior bad acts, namely,
             the alleged theft of items from the complainant’s previous
             residence, crude remarks to the complainant indicating her,
             “eggs were all dried up,” and claims by [Doyle] that he was
             God when these acts were completely irrelevant to the
             charges in question and painted [Doyle] in an unfavorable
             light?

      III.   Was the evidence insufficient to sustain [Doyle’s] conviction
             since the Commonwealth failed to establish [Doyle] knew he
             was not licensed to enter the property since he had
             previously stayed there and was merely entering to obtain
             his personal items?

Doyle’s Br. at 3.

      In his first two issues, Doyle claims that the trial court erred by admitting

evidence of prior bad acts. See id. at 12-17. The admissibility of evidence is

vested in the discretion of the trial court. We review such admission for an

abuse of discretion. See Commonwealth v. Elliott, 80 A.3d 415, 446 (Pa.

2013).

      Before reaching the merits of these issues, we must consider whether,

as the trial court stated, Doyle waived his claims concerning the admission of

prior bad acts evidence by failing to object to the introduction of such evidence

at trial. See Trial Ct. Op. at 4-5.

      Issues that were not raised before the trial court are waived on appeal.

See Pa.R.A.P. 302(a). “It is axiomatic that issues are preserved when

objections are made timely to the error or offense.” Commonwealth v.

Baumhammers, 960 A.2d 59, 73 (Pa. 2008); see also Commonwealth v.


                                      -3-
J-S33042-21



Rodriguez, 174 A.3d 1130, 1145 (Pa.Super. 2017) (“‘The absence of a

contemporaneous objection below constitutes a waiver’ of the claim on

appeal”) (quoting Commonwealth v. Powell, 956 A.2d 406, 423 (Pa.

2008)).

      In the instant case, the Commonwealth moved in limine to admit

testimony from Jennifer concerning “prior incidents between [Doyle] and

herself [as] a part of the complete story of the incident.” Motion, 12/9/19, at

¶ 4. The court heard argument on the motion prior to trial. There, the

prosecutor explained the specific acts it sought to admit as follows:

      Prior to this incident, and sometime after January of 2019 but
      before March when this incident happened, [Doyle] had previously
      tried to enter this home without permission and was asked to
      leave by one of the people in the home. And that, in addition,
      [Jennifer] would offer testimony that the relationship was over,
      she was afraid of him, and that he had been verbally abusive to
      her.

N.T. Trial at 6.

      Defense counsel objected, claiming that none of the specific bad acts

were placed in the Commonwealth’s motion. He explained that because he

was just hearing about them today, he had not been given fair notice and had

no opportunity to defend against them. See id. at 7.

      The court then explained:

      I don’t even know that—I don’t know if it falls within the category
      of 404(b) evidence. It just sounds like[] to me that it’s the
      background and the history that relates to a trespass case, in my
      mind. I guess it’s just really prior communication, in terms of
      whether or not the defendant was put on notice that he was not
      permitted to enter into this premises and/or had an intent to do

                                     -4-
J-S33042-21


      so. It seems like to me that it’s—and if it’s a bench trial, I think I
      could sort through it.

Id. at 9. It stated that it was not going to rule on the motion but suggested

that defense counsel could object to any testimony elicited that he thought

was objectional. See id. at 10.

      However, when the Commonwealth presented the disputed testimony

during trial, defense counsel did not object. At trial, Jennifer testified that

Doyle had told her that she would not get pregnant if they had sex because

her eggs were all dried up, he was God, and she was pregnant with the next

Jesus. See id. at 27, 43, 48. Counsel lodged no objection. Nor did counsel

object to Jennifer’s description of the past relationship. Defense counsel also

did not object when Alberta testified that on a previous occasion Doyle had

come to her house and she asked him to leave and not return to her house.

See id. at 59-60.

      Accordingly, because Doyle did not lodge a contemporaneous objection

to the bad acts testimony that he now challenges, he has waived this issue on

appeal. See Baumhammers, 960 A.2d at 73.

      In his final issue, Doyle challenges the sufficiency of the evidence to

support his criminal trespass conviction. He claims that because he reasonably

believed that he had been given permission to go to the residence to get his

belongings, the Commonwealth failed to establish the requisite intent for

criminal trespass. See Doyle’s Br. at 19.




                                      -5-
J-S33042-21



     When reviewing a challenge to the sufficiency of the evidence, our

standard of review is de novo, while “our scope of review is limited to

considering the evidence of record, and all reasonable inferences arising

therefrom, viewed in the light most favorable to the Commonwealth as the

verdict winner.” Commonwealth v. Rushing, 99 A.3d 416, 420-21 (Pa.

2014).

     In applying the above test, we may not weigh the evidence and
     substitute our judgment for the fact-finder. In addition, we note
     that the facts and circumstances established by the
     Commonwealth need not preclude every possibility of innocence.
     Any doubts regarding a defendant’s guilt may be resolved by the
     fact-finder unless the evidence is so weak and inconclusive that
     as a matter of law no probability of fact may be drawn from the
     combined circumstances. The Commonwealth may sustain its
     burden of proving every element of the crime beyond a reasonable
     doubt by means of wholly circumstantial evidence. Moreover, in
     applying the above test, the entire record must be evaluated and
     all evidence actually received must be considered. Finally, the
     finder of fact while passing upon the credibility of witnesses and
     the weight of the evidence produced, is free to believe all, part or
     none of the evidence.

Commonwealth v. Antidormi, 84 A.3d 736, 756 (Pa.Super. 2014) (quoting

Commonwealth v. Estepp, 17 A.3d 939, 943–44 (Pa.Super. 2011)).

     To establish a violation of the subsection of the Criminal Trespass under

which Doyle was prosecuted, Section 3503(a)(1)(i), the Commonwealth must

prove that the defendant gained entry to a building or occupied structure,




                                    -6-
J-S33042-21



knowing that he was not privileged to do so. See 18 Pa.C.S.A. §

3503(a)(1)(i).4

       Here, it is not disputed that Doyle entered Alberta’s residence. Hence,

the only question is whether he knew that he was not privileged to do so.

Viewed in the light most favorable to the Commonwealth, as verdict winner,

the evidence at trial established that Alberta did not give Doyle permission to

come to her house. The trial court as factfinder was free to believe Alberta’s

testimony that she specifically told Doyle, “[D]on’t ever walk in my house

again.” N.T. Trial at 60; see id. at 59-62. Accordingly, we conclude that the

evidence sufficiently proved that Doyle entered Alberta’s residence, knowing

that he was not privileged to do so. Doyle’s challenge to the sufficiency of the

evidence is meritless.

       Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/11/2022
____________________________________________


4 Doyle was convicted of criminal trespass under Section 3503(a)(1)(i), which
is graded as a felony of the third degree. Therefore, the Commonwealth was
not required to establish that he “broke into” the structure, which would have
been required had he been convicted under Section 3503(a)(1)(ii).
Accordingly, although both the trial court and the Commonwealth discussed
whether Doyle broke into the house, the Commonwealth was not required to
establish that element for his conviction.

                                           -7-